Citation Nr: 0507231	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
April 1991.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for hearing loss from January 18, 2001 
and that granted service connection and an initial 10 percent 
rating for tinnitus from January 18, 2001.  


FINDINGS OF FACT

1.  A September 2000 Department of Defense audiological 
examination demonstrates Level II hearing impairment in the 
right ear and Level I hearing impairment in the left ear.  

2.  A July 2001 VA audiological examination demonstrates 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear.  

3.  A February 2003 private audiological examination 
demonstrates Level III hearing impairment in the right ear 
and Level I hearing impairment in the left ear.  

4.  An August 2004 VA audiological examination demonstrates 
Level III hearing impairment in the right ear and Level II 
hearing impairment in the left ear.  

5.  The June 2002 rating decision granted service connection 
and an initial 10 percent rating for tinnitus, the maximum 
schedular rating available.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss are not met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Diagnostic Codes 6100-6110 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 
4.87, Diagnostic Code 6260 (2004) (effective from June 13, 
2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) 
(effective prior to June 13, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received VA audiological examinations in July 
2001 and August 2004.  The veteran and his representative 
filed several lay statements with the RO, and the veteran's 
June 2003 statement withdrew his previous request for a 
travel Board hearing.  

The RO's September 2001, December 2001, September 2003, 
October 2003, and November 2004 letters, the April 2003 
statement of the case, and the July 2004 supplemental 
statement of the case informed the veteran of applicable laws 
and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claims, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claims.  

The RO's September 2001 notice letter technically informed 
the veteran that he had 30 days in which to respond, but in 
the three years and six months since September 2001, the 
veteran has presented additional medical records and lay 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 30 days after the September 2001 notice would still 
be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to an initial compensable rating for hearing loss

The June 2002 rating decision granted service connection and 
an initial noncompensable rating for hearing loss from 
January 18, 2001, and the veteran perfected a timely appeal 
of the initial rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In this case, a September 2000 Department of Defense 
audiological examination revealed puretone thresholds, in 
decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
10
30
70
70
45
LEFT
10
15
40
60
31

Speech audiometry revealed average puretone threshold of 45 
decibels in the right ear and average puretone threshold of 
31 decibels in the left ear, and speech recognition ability 
in the ears was not measured.  The puretone threshold 
averages were derived by dividing the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz by four.  See 
38 C.F.R. § 4.85(d).  The diagnosis was hearing loss.  



The July 2001 VA audiological examination revealed puretone 
thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
10
30
70
70
45
LEFT
15
30
45
65
39

Speech audiometry revealed average puretone threshold of 45 
decibels and speech recognition ability of 92 percent in the 
right ear and average puretone threshold of 39 decibels and 
speech recognition ability of 100 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The VA diagnosis was bilateral sensorineural 
hearing loss.  

The February 2003 private audiological examination revealed 
puretone thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
30
40
70
75
54
LEFT
25
25
40
65
39

Speech audiometry revealed average puretone threshold of 54 
decibels in the right ear and average puretone threshold of 
39 decibels in the left ear, and speech recognition ability 
in the ears was not measured.  The puretone threshold 
averages were derived by dividing the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz by four.  See 
38 C.F.R. § 4.85(d).  The February 2003 private diagnosis was 
mild to severe bilateral hearing loss.  



The August 2004 VA audiological examination revealed puretone 
thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
20
35
60
70
46
LEFT
20
20
45
60
36

Speech audiometry revealed average puretone threshold of 46 
decibels and speech recognition ability of 82 percent in the 
right ear and average puretone threshold of 36 decibels and 
speech recognition ability of 88 percent in the left ear 
using the Maryland CNC list.  The puretone threshold averages 
were derived by dividing the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz by four.  See 38 C.F.R. 
§ 4.85(d).  The VA diagnosis was mild to severe sensorineural 
hearing loss of the right ear and moderate to moderately 
severe sensorineural hearing loss of the left ear.  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  




Table VI
Numeric Designation of Hearing Impairment
Average Puretone Decibel Loss
38 C.F.R. § 4.85



PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The horizontal lines in Table VI represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  For example, with 
percent of discrimination of 70 and average puretone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  See 38 C.F.R. 
§ 4.85.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  It 
is supposed to be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under 38 C.F.R. § 4.86.  
38 C.F.R. § 4.85(c).  
Table VIa
Average Puretone Decibel Loss
38 C.F.R. § 4.85


0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  After levels of hearing impairment are obtained 
from Table VI or VIa, the percentage evaluation is found from 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation for the ear having the poorer hearing.  38 C.F.R. 
§ 4.85(e).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Code 6100)
38 C.F.R. § 4.85

B
XI
100










E
X
90
80









T
IX
80
70
60








T
VII
I
70
60
50
50







E
VII
60
60
50
40
40






R
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20




E
IV
30
30
30
20
20
20
10
10



A
III
20
20
20
20
20
10
10
10
0


R
II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
POORER EAR

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, which is not shown in the September 2000 Department 
of Defense, July 2001 VA, February 2003 private, and August 
2004 VA audiological examination reports, the rating 
specialist is to determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  38 C.F.R. § 4.86(a).  See 38 C.F.R. 
§ 4.86(b).  This provision was added after 1991 studies by 
the Veterans Health Administration's Audiology and Speech 
Pathology Service identified veterans with certain patterns 
of hearing impairment that could not always be accurately 
assessed because the speech discrimination test might not 
reflect the severity of communicative functioning.  See 64 
Fed. Reg. 25,202, 25,203 (June 10, 1999).  

In any event, "puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  This average is 
used in all cases (including those in § 4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).  

In September 2000, average puretone threshold in the right 
ear was 45 decibels and average puretone threshold in the 
left ear was 31 decibels, and speech recognition ability in 
the ears was not measured. In July 2001, average puretone 
threshold in the right ear was 45 decibels and speech 
recognition ability was 92 percent in the right ear, and 
average puretone threshold was 39 decibels and speech 
recognition ability was 100 percent in the left ear using the 
Maryland CNC list.  In February 2003, average puretone 
threshold in the right ear was 54 decibels and average 
puretone threshold in the left ear was 39 decibels, and 
speech recognition ability in the ears was not measured.  In 
August 2004, average puretone threshold was 46 decibels and 
speech recognition ability was 82 percent in the right ear, 
and average puretone threshold was 36 decibels and speech 
recognition ability was 88 percent in the left ear using the 
Maryland CNC list.  This means that, in September 2000, Table 
VIa yielded Level II hearing impairment in the right ear and 
Level I hearing impairment in the left ear, and those levels 
intersected at a 0 percent rating under Diagnostic Code 6100 
on Table VII.  Similarly, in July 2001, Table VI yielded 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear, and those levels 
intersected at a 0 percent rating under Diagnostic Code 6100 
on Table VII.  In February 2003, Table VIa yielded Level III 
hearing impairment in the right ear and Level I hearing 
impairment in the left ear, and those levels intersected at a 
0 percent rating under Diagnostic Code 6100 on Table VII.  
Similarly, in August 2004, Table VI yielded Level III hearing 
impairment in the right ear and Level II hearing impairment 
in the left ear, and those levels intersected at a 0 percent 
rating under Diagnostic Code 6100 on Table VII.  See 
38 C.F.R. § 4.85(e), Tables VI, VIa, VII; Lendenmann, 3 Vet. 
App. at 349.  A higher rating is not warranted under the 
rating criteria for hearing loss.  

Application of Table VIa was not in order in July 2001 and 
August 2004 because the July 2001 and August 2004 VA 
examiners did not certify that use of the speech 
discrimination test was inappropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
any other reason.  Moreover, in July 2001 and August 2004, 
the puretone thresholds at 1000 and 2000 Hertz in both ears 
and at 3000 Hertz in the left ear were lower than 
55 decibels.  Even if Table VIa had been applied in July 2001 
and August 2004, which would have been inappropriate, it 
would have yielded Level II hearing impairment in the right 
ear and Level I hearing impairment in the left ear, and those 
levels would still have intersected at the 0 percent rating 
under Diagnostic Code 6100 on Table VII.  See 38 C.F.R. 
§ 4.85(e), Tables VIa, VII; Lendenmann, 3 Vet. App. at 349.  

In summary, the initial noncompensable rating should 
continue.  38 C.F.R. § 4.7.  In this case, the symptomatology 
associated with hearing loss does not more nearly approximate 
the criteria for a higher evaluation.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2004).  The evidence does not show that the 
veteran's hearing loss alone markedly interferes with 
employment or causes frequent hospitalizations.  Although the 
veteran reports difficulty understanding his family and 
friends and the television, he has not shown that his hearing 
loss markedly interferes with his current occupation as a 
transit authority bus driver.  The veteran's January 2001 
formal application for service connection confirms that he 
lost no time from work due to illness in his previous 
occupation as a machine operator.  At a July 2001 VA internal 
medicine examination, the veteran subjectively complained 
about having to ask people to repeat information three times; 
however, his hearing was objectively shown to be intact to 
soft-spoken words at five feet.  Therefore, referral for 
consideration of an extraschedular rating is not currently 
warranted.  


Entitlement to an initial rating in excess of 10 percent for 
tinnitus

The June 2002 rating decision granted service connection and 
an initial 10 percent rating for tinnitus from January 18, 
2001, and the veteran perfected a timely appeal of the 
initial rating.  

Following the veteran's January 2001 formal application for 
service connection and while this appeal was still pending, 
the rating criteria for tinnitus were revised effective June 
13, 2003.  For the period prior to June 13, 2003, the Board 
will apply only the old criteria.  For the period from June 
13, 2003, the Board will apply the more favorable of the old 
and new criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria effective prior to June 13, 2003, 
recurrent tinnitus was assigned a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) (effective 
prior to June 13, 2003).  VA General Counsel held that 
Diagnostic Code 6260 authorized a single 10 percent 
evaluation for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head, and that 
separate tinnitus ratings for each ear may not be assigned 
under Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 (May 22, 2003).  Under the criteria 
effective June 13, 2003, recurrent tinnitus is assigned a 
10 percent evaluation.  Assign only a single evaluation for 
tinnitus, whether the sound is perceived in one ear, two 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004) (effective June 13, 2003).  

Both sets of criteria are equally favorable to the veteran 
because he was granted the maximum 10 percent rating from the 
earliest possible date after he filed his claim for service 
connection.  There is no basis upon which to assign a higher 
schedular disability rating.  Therefore, the remaining issue 
before the Board is whether an extra-schedular rating is in 
order.  

A claim may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96 (August 16, 1996).  
There is no such evidence in this case.  That is, there is no 
indication that the veteran has ever been hospitalized for 
tinnitus.  In addition, there is no evidence or allegation 
that tinnitus causes marked interference with the veteran's 
current employment as a transit authority bus driver.  The 
veteran's January 2001 formal application for service 
connection confirms that he lost no time from work due to 
illness in his previous occupation as a machine operator.  
Therefore, referral for consideration of any extra-schedular 
rating is not warranted.   

The initial 10 percent rating for tinnitus should continue 
because the symptomatology associated with tinnitus does not 
more nearly approximate the criteria for higher evaluation.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  




ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


